Exhibit 10.2

 

AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A SENIOR VICE PRESIDENT
EMPLOYMENT AGREEMENT IN THE FORM FILED AS EXHIBIT 10.1 TO DOLLAR GENERAL
CORPORATION’S QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MAY 4,
2018, FILED WITH THE SEC ON MAY 31, 2018 (this “Amended Schedule”)

This Amended Schedule amends the Schedule of executive officers who have
executed the Senior Vice President Employment Agreement that followed the form
of Senior Vice President Employment Agreement originally filed by Dollar General
Corporation as Exhibit 10.1 to its Quarterly Report on Form 10-Q for the fiscal
quarter ended May 4, 2018, filed with the SEC on May 31, 2018.  This Amended
Schedule is included pursuant to Instruction 2 of Item 601(a) of Regulation S-K
for the purposes of setting forth the material details in which the specific
agreements executed in the form of Senior Vice President Employment Agreement
differ from the form, in particular to set forth the executive officer who, with
Dollar General Corporation, was party to the Senior Vice President Employment
Agreement in such form as of November 2, 2018.

 

 

 

 

 

 

 

Name of Executive Officer

   

Title

   

Base Salary

   

Date of Execution

Anita C. Elliott

 

Senior Vice President and Chief Accounting Officer

 

$
398,115.00

 

April 9, 2018

 

 

--------------------------------------------------------------------------------